Citation Nr: 1224230	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for spondylolisthesis.

2. Entitlement to service connection for numbness and loss of feeling in both legs, claimed as secondary to spondylolisthesis.

3. Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant; R.E.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty service from August 1971 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2010, the Veteran testified at a Board video conference hearing before a Veterans Law Judge (VLJ).  In March 2010, the case was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted above, in February 2010, the Veteran testified at a Board video conference hearing.  In June 2012, the Veteran was advised that the VLJ who had presided over the February 2010 Board video conference hearing was no longer employed by the Board.  As such, he was afforded the opportunity to testify at another hearing before a VLJ who would render a determination in his case.

In correspondence received by the Board in July 2012, the Veteran indicated that he wished to testify at another video conference hearing at the RO before a VLJ.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for such a hearing, and because Board video conference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.707.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


